Name: 94/176/EC: Commission Decision of 11 February 1994 fixing an indicative allocation by Member State of Structural Fund commitment appropriations under Objective 2 as defined in Council Regulation (EEC) No 2052/88
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  budget;  economic conditions;  economic geography;  EU finance;  regions and regional policy
 Date Published: 1994-03-25

 Avis juridique important|31994D017694/176/EC: Commission Decision of 11 February 1994 fixing an indicative allocation by Member State of Structural Fund commitment appropriations under Objective 2 as defined in Council Regulation (EEC) No 2052/88 Official Journal L 082 , 25/03/1994 P. 0035 - 0036 Finnish special edition: Chapter 14 Volume 1 P. 0094 Swedish special edition: Chapter 14 Volume 1 P. 0094 COMMISSION DECISION of 11 February 1994 fixing an indicative allocation by Member State of Structural Fund commitment appropriations under Objective 2 as defined in Council Regulation (EEC) No 2052/88 (94/176/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as amended by Regulation (EEC) No 2081/93 (2), and in particular Article 12 (4) thereof, Whereas the first subparagraph of Article 12 (4) of Regulation (EEC) No 2052/88 lays down that the Commission must, using transparent procedures, make indicative allocations by Member State for each of the Objectives 1 to 4 and 5 (b) of the Structural Fund commitment appropriations taking full account, as previously, of the following objective criteria: national prosperity, regional prosperity, the population of the regions and the relative severity of structural problems, including the level of unemployment and, for the appropriate Objectives, the needs of rural development, the criteria being appropriately weighted in the allocation of resources; Whereas Article 12 (5) of the Regulation lays down that, for the period 1994 to 1999, 9 % of the commitment appropriations for the Structural Funds are to be devoted to funding assistance undertaken on the initiative of the Commission in accordance with Article 5 (5); Whereas Article 9 (6) of the Regulation lays down that the assistance granted by the Community in respect of Objective 2 in the various areas listed is to be programmed and implemented on a three-yearly basis; Whereas Article 11 of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (3), as amended by Regulation (EEC) No 2082/93 (4), lays down that a limited part of the appropriations available for Community initiatives under Objectives 1, 2 and 5 (b) may cover areas other than those referred to in Articles 8, 9 and 11 a of Regulation (EEC) No 2052/88; whereas those appropriations may not have as a consequence a reduction in the amounts allocated to Objective 1 regions under Article 12 (2) of Regulation (EEC) No 2052/88; whereas, therefore, less than 9 % of Objective 2 resources should be reserved for Community initiatives; Whereas, therefore, the indicative allocation to Member States for the Objective 2 Community support framework for the period 1994 to 1996 amounts to ECU 6 977 million in 1994 prices, HAS ADOPTED THIS DECISION: Article 1 Pursuant to the first subparagraph of Article 12 (4) of Regulation (EEC) No 2052/88, the indicative allocation by Member State of the resources to be devoted to the Objective 2 Community support frameworks for the period 1994 to 1996 shall be as set out in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 February 1994. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 193, 31. 7. 1993, p. 5. (3) OJ No L 374, 31. 12. 1988, p. 1. (4) OJ No L 193, 31. 7. 1993, p. 20. ANNEX Indicative allocation by Member State of Structural Fund commitment appropriations for the Objective 2 Community support framework 1994 to 1996 "(in ECU million (at 1994 prices))"" ID="1">Belgium> ID="2">160"> ID="1">Denmark> ID="2">56"> ID="1">Germany> ID="2">733"> ID="1">Greece> ID="2">-"> ID="1">Spain> ID="2">1 130"> ID="1">France> ID="2">1 765"> ID="1">Ireland> ID="2">-"> ID="1">Italy> ID="2">684"> ID="1">Luxembourg> ID="2">7"> ID="1">Netherlands> ID="2">300"> ID="1">Portugal> ID="2">-"> ID="1">United Kingdom> ID="2">2 142"> ID="1">Total > ID="2">6 977">